474 F.2d 1341
73-1 USTC  P 9327
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.American Trading and Production Corporation, Appelleev.United States of America, Appellant.
No. 72-1979.
United States Court of Appeals, Fourth Circuit.
April 2, 1973.

Before RUSSELL, FIELD and WIDENER, Circuit Judges.

PER CURIAM

1
This case involves a tax refund suit filed by the taxpayer, American Trading and Production Corporation, in the district court to recover accumulated earnings taxes which it contends were erroneously assessed and collected under Sections 531 through 537 of the Internal Revenue Code of 19541 for the calendar years 1963 and 1964.  The district court made detailed findings of fact and concluded that the taxpayer was not availed of for the purpose of avoiding income taxes with respect to its shareholders by permitting its earnings and profits to accumulate instead of being distributed;2 and that during the years in question the earnings and profits of the taxpayer were not permitted to accumulate beyond the reasonable needs of the business.3  Upon these findings and conclusions judgment was entered in favor of the taxpayer for both years, whereupon the Government filed this appeal.


2
The ultimate question whether a corporation is availed of for the purposes proscribed by Section 532 is essentially factual and the findings and conclusions of the district court should not be disturbed by this court unless we find them to be clearly erroneous.  See Commissioner v. Duberstein 363 U.S. 278 (1960);  Smoot Sand & Gravel Corporation v. C.I.R., (4th Cir.1960) 274 F.2d 495, 501.


3
Upon examination of the record and consideration of the briefs and oral argument, we conclude that upon the facts of this case the conclusions of the district court cannot be characterized as clearly erroneous.  Accordingly, for reasons sufficiently stated in the opinion of the district court4 the judgment in favor of the taxpayer will be affirmed.


4
AFFIRMED.



1
 26 U.S.C. Secs. 531-537


2
 26 U.S.C. Sec. 532


3
 26 U.S.C. Secs. 533 and 537


4
 American Trading and Production Corporation v. United States [72-1 USTC p 9432],--F.Supp.--